Detailed Action 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on April 24th, 2020 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim 1-2, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haruo (JP 2010176016, as evidenced by the machine translation).


    PNG
    media_image1.png
    674
    909
    media_image1.png
    Greyscale

Regarding claim 1, Haruo discloses a camera optical lens (Fig. 1) comprising, from an object side to an image side (as shown in Fig. 1): 
a first lens (L11); 
a second lens (L12) having a negative refractive power (estimated focal length based on Table 1 is negative); 
a third lens (L13) having a negative refractive power (estimated focal length based on Table 1 is negative); 
a fourth lens (L14); 
a fifth lens (L15); and 

                        
                            3.00
                            ≤
                            f
                            1
                            /
                            f
                            ≤
                            7.00
                        
                    , (based on values from [0059], f1/f = 4.098)
                        
                            4.00
                            ≤
                            R
                            9
                            /
                            d
                            9
                            ≤
                            50.00
                        
                    , (based on values from [0059], R9/d9 = 8.162)
where 
f denotes a focal length of the camera optical lens ([0059], f = 24.4); 
f1 denotes a focal length of the first lens (estimated focal length based on Table 1, f1 ~ 100); 
R9 denotes a curvature radius of an object-side surface of the fifth lens ([0059], R9 = 43.06); and 
d9 denotes an on-axis thickness of the fifth lens ([0059], d9 = 5.0).
Regarding claim 2, Haruo further discloses further satisfying following condition:                         
                            4.01
                            ≤
                            R
                            9
                            /
                            d
                            9
                            ≤
                            49.72
                        
                     (based on values from [0059], R9/d9 = 8.162).
Regarding claim 9, Haruo further discloses wherein the fourth lens has a positive refractive power (estimated focal length based on Table 1 is positive), and comprises an object-side surface being convex in a paraxial region ([0059], R7 is positive) and an image-side surface being convex in the paraxial region ([0059], R8 is negative), and 
the camera optical lens further satisfies following conditions: 
                        
                            0.64
                            ≤
                            f
                            4
                            /
                            f
                            ≤
                            2.19
                        
                    , (based on values from [0059], f4/f = 1.08)
                        
                            -
                            1.83
                            ≤
                            (
                            R
                            7
                            +
                            R
                            8
                            )
                            /
                            (
                            R
                            7
                            -
                            R
                            8
                            )
                            ≤
                            -
                            0.45
                        
                    , (based on values from [0059],                         
                            (
                            R
                            7
                            +
                            R
                            8
                            )
                            /
                            (
                            R
                            7
                            -
                            R
                            8
                            )
                            =
                             
                            -
                            0.971
                        
                    )
                        
                            0.04
                            ≤
                            d
                            7
                            /
                            T
                            T
                            L
                            ≤
                            0.11
                        
                    , (based on values from [0059], d7/TTL = 0.044)
where

R7 denotes a curvature radius of the object-side surface of the fourth lens ([0059], R7 = 19.1522); 
R8 denotes a curvature radius of the image-side surface of the fourth lens ([0059], R8 = -1286.6968); 
d7 denotes an on-axis thickness of the fourth lens ([0059], d7 = 3.0); 
TTL denotes a total optical length from the object-side surface of the first lens to an image surface of the camera optical lens along an optical axis ([0059], TL = 68.898).
Regarding claim 11, Haruo further discloses wherein the fifth lens has a positive refractive power (estimated focal length based on Table 1 is positive), and comprises an object-side surface being convex in a paraxial region ([0059], R9 is positive) and an image-side surface being convex in the paraxial region ([0059], R10 is negative), and 
the camera optical lens further satisfies following conditions:
                        
                            0.64
                            ≤
                            f
                            5
                            /
                            f
                            ≤
                            2.37
                        
                    , (based on values from [0059], f5/f = 0.97)
                        
                            -
                            1.59
                            ≤
                            (
                            R
                            9
                            +
                            R
                            10
                            )
                            /
                            (
                            R
                            9
                            -
                            R
                            10
                            )
                            ≤
                            0.82
                        
                    , (based on values from [0059],                         
                            (
                            R
                            9
                            +
                            R
                            10
                            )
                            /
                            (
                            R
                            9
                            -
                            R
                            10
                            )
                            =
                             
                            0.465
                        
                    )
                        
                            0.03
                            ≤
                            d
                            9
                            /
                            T
                            T
                            L
                            ≤
                            0.21
                        
                    , (based on values from [0059], d9/TTL = 0.073)
where f5 denotes a focal length of the fifth lens (estimated focal length based on Table 1, f5 ~ 23.83); 
R10 denotes a curvature radius of the image-side surface of the fifth lens ([0059], R10 = -15.7069); 
.

Claim 1 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Michio (JP 2016061937, as evidenced by the machine translation).
Regarding claim 1, Michio discloses a camera optical lens (Fig. 7) comprising, from an object side to an image side (as shown in Fig. 7): 
a first lens (L1); 
a second lens (L2) having a negative refractive power (estimated focal length based on [0078] is negative); 
a third lens (L3) having a negative refractive power (estimated focal length based on [0078] is negative); 
a fourth lens (L4); 
a fifth lens (L5); and 
a sixth lens (L6); wherein the camera optical lens satisfies following conditions:
                        
                            3.00
                            ≤
                            f
                            1
                            /
                            f
                            ≤
                            7.00
                        
                    , (based on values from [0078], f1/f = 3.17)
                        
                            4.00
                            ≤
                            R
                            9
                            /
                            d
                            9
                            ≤
                            50.00
                        
                    , (based on values from [0078], R9/d9 = 23.1363)
where 
f denotes a focal length of the camera optical lens ([0078], f = 12.011); 
f1 denotes a focal length of the first lens (estimated focal length based on [0078], f1 ~ 38.08); 

d9 denotes an on-axis thickness of the fifth lens ([0078], d10 corresponds to d9 = 3.709).
Regarding claim 19, Michio discloses as is set forth in claim 1 rejection and further discloses wherein an F number of the camera optical lens is less than or equal to 2.06 ([0079], FNo = 1.84).
Regarding claim 20, Michio discloses as is set forth in claim 19 rejection and further discloses wherein the F number of the camera optical lens is less than or equal to 2.02 ([0079], FNo = 1.84).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Haruo (JP 2010176016, as evidenced by the machine translation).
Regarding claim 17, Haruo discloses as is set forth in claim 1 rejection above but does not specifically disclose wherein where a total optical length TTL from the object-side surface of the first lens to an image surface of the camera optical lens along an optical axis is less than or equal to 5.86 mm.
However, the total optical length is “a result effective variable” because it confers to the lens size. And it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein where a total optical length TTL from the object-side surface of the first lens to an image surface of the camera optical lens along an optical axis is less than or equal to 5.86 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of a result-effective variable involves only routine skill in the art, MPEP2144.05.
One would have been motivated to have wherein where a total optical length TTL from the object-side surface of the first lens to an image surface of the camera optical lens along an optical axis is less than or equal to 5.86 mm, for the purpose of manufacturing a low profile lens assembly.
Regarding claim 18, Haruo discloses as is set forth in claim 17 rejection above but does not specifically disclose wherein the total optical length TTL of the camera optical lens is less than or equal to 5.60 mm.

One would have been motivated to have wherein the total optical length TTL of the camera optical lens is less than or equal to 5.60 mm, for the purpose of manufacturing a low profile lens assembly.

Allowable Subject Matter
Claims 3-8, 10, and 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection 35 USC 102 or 103.
Specifically with respect to claim 3, Haruo discloses wherein the first lens has a positive refractive power (estimated focal length based on Table 1 is positive), and comprises an object-side surface being convex in the paraxial region ([0059], R1 is positive) and an image-side surface being concave in the paraxial region ([0059], R2 is positive).
                
                    -
                    205.78
                    ≤
                    (
                    R
                    1
                    +
                    R
                    2
                    )
                    /
                    (
                    R
                    1
                    -
                    R
                    2
                    )
                    ≤
                    -
                    8.26
                
            ; and                 
                    0.05
                    ≤
                    d
                    1
                    /
                    T
                    T
                    L
                    ≤
                    0.16
                
            ; where R1 denotes a curvature radius of the object-side surface of the first lens; R2 denotes a curvature radius of the image-side surface of the first lens; d1 denotes an on-axis thickness of the first lens; and TTL denotes a total optical length from the object-side surface of the first lens to an image surface of the camera optical lens along an optical axis.
Specifically with respect to claim 4, none of the prior art either alone or in combination disclose or teach of the claimed optical system specifically including, as the distinguishing feature(s) in combination with the other limitations, further satisfying following conditions:                
                     
                    -
                    128.61
                    ≤
                    (
                    R
                    1
                    +
                    R
                    2
                    )
                    /
                    (
                    R
                    1
                    -
                    R
                    2
                    )
                    ≤
                    -
                    10.32
                
            ; and                 
                    0.08
                    ≤
                    d
                    1
                    /
                    T
                    T
                    L
                    ≤
                    0.13
                
            .
Specifically with respect to claim 5, Haruo discloses wherein the second lens comprises an object-side surface being convex in a paraxial region ([0059], R3 is positive) and an image-side surface being concave in a paraxial region ([0059], R4 is positive).
None of the prior art either alone or in combination disclose or teach of the claimed optical system specifically including, as the distinguishing feature(s) in combination with the other limitations, the camera optical lens further satisfies following conditions:                 
                    -
                    3826.99
                    ≤
                    f
                    2
                    /
                    f
                    ≤
                    -
                    35.22
                
            ;                 
                    12.49
                    ≤
                    (
                    R
                    3
                    +
                    R
                    4
                    )
                    /
                    (
                    R
                    3
                    -
                    R
                    4
                    )
                    ≤
                    41.03
                
            ; and                 
                    0.02
                    ≤
                    d
                    1
                    /
                    T
                    T
                    L
                    ≤
                    0.08
                
            ; where f2 denotes a focal length of the second lens; R3 denotes a curvature radius of the object-side surface of the second lens; R4 denotes a curvature radius of the image-side surface of the second lens; d3 denotes an on-axis thickness of the second lens; TTL denotes a total optical 
Specifically with respect to claim 6, none of the prior art either alone or in combination disclose or teach of the claimed optical system specifically including, as the distinguishing feature(s) in combination with the other limitations, further satisfying following conditions:                 
                    -
                    2391.87
                    ≤
                    f
                    2
                    /
                    f
                    ≤
                    -
                    44.02
                
            ;                 
                    19.99
                    ≤
                    (
                    R
                    3
                    +
                    R
                    4
                    )
                    /
                    (
                    R
                    3
                    -
                    R
                    4
                    )
                    ≤
                    32.83
                
            ; and                 
                    0.04
                    ≤
                    d
                    1
                    /
                    T
                    T
                    L
                    ≤
                    0.07
                
            .
Specifically with respect to claim 7, Haruo discloses wherein the third lens comprises an object-side surface being convex in the paraxial region ([0059], R5 is positive) and an image-side surface being concave in the paraxial region ([0059], R6 is positive).
None of the prior art either alone or in combination disclose or teach of the claimed optical system specifically including, as the distinguishing feature(s) in combination with the other limitations, the camera optical lens further satisfies following conditions:                 
                    f
                    3
                    /
                    f
                    ≤
                    -
                    30.81
                
            ;                 
                    12.34
                    ≤
                    (
                    R
                    5
                    +
                    R
                    6
                    )
                    /
                    (
                    R
                    5
                    -
                    R
                    6
                    )
                    ≤
                    80.75
                
            ; and                 
                    0.04
                    ≤
                    d
                    1
                    /
                    T
                    T
                    L
                    ≤
                    0.15
                
             where f3 denotes a focal length of the third lens; R5 denotes a curvature radius of the object-side surface of the third lens; R6 denotes a curvature radius of the image-side surface of the third lens; d5 denotes an on-axis thickness of the third lens; TTL denotes a total optical length from the object-side surface of the first lens to an image surface of the camera optical lens along an optical axis.
Specifically with respect to claim 8, none of the prior art either alone or in combination disclose or teach of the claimed optical system specifically including, as the distinguishing                 
                    f
                    3
                    /
                    f
                    ≤
                    -
                    38.52
                
            ;                 
                    19.74
                    ≤
                    (
                    R
                    5
                    +
                    R
                    6
                    )
                    /
                    (
                    R
                    5
                    -
                    R
                    6
                    )
                    ≤
                    64.60
                
            ; and                 
                    0.07
                    ≤
                    d
                    1
                    /
                    T
                    T
                    L
                    ≤
                    0.12
                
            .
Specifically with respect to claim 10, none of the prior art either alone or in combination disclose or teach of the claimed optical system specifically including, as the distinguishing feature(s) in combination with the other limitations, further satisfying following conditions:                 
                    1.02
                    ≤
                    f
                    4
                    /
                    f
                    ≤
                    1.75
                
            ;                 
                    -
                    1.14
                    ≤
                    (
                    R
                    3
                    +
                    R
                    4
                    )
                    /
                    (
                    R
                    3
                    -
                    R
                    4
                    )
                    ≤
                    -
                    0.57
                
            ; and                 
                    0.06
                    ≤
                    d
                    1
                    /
                    T
                    T
                    L
                    ≤
                    0.09
                
            .
Specifically with respect to claim 12, none of the prior art either alone or in combination disclose or teach of the claimed optical system specifically including, as the distinguishing feature(s) in combination with the other limitations, further satisfying following conditions:                 
                    1.02
                    ≤
                    f
                    5
                    /
                    f
                    ≤
                    1.90
                
            ;                 
                    -
                    0.99
                    ≤
                    (
                    R
                    9
                    +
                    R
                    10
                    )
                    /
                    (
                    R
                    9
                    -
                    R
                    10
                    )
                    ≤
                    0.65
                
            ; and                 
                    0.05
                    ≤
                    d
                    1
                    /
                    T
                    T
                    L
                    ≤
                    0.17
                
            .
Specifically with respect to claim 13, Haruo discloses wherein the sixth lens has a negative refractive power (estimated focal length based on Table 1 is negative), and comprises an image-side surface being concave in the paraxial region ([0059], R12 is positive), and 
None of the prior art either alone or in combination disclose or teach of the claimed optical system specifically including, as the distinguishing feature(s) in combination with the other limitations, the camera optical lens further satisfies following conditions:                 
                    -
                    2.09
                    ≤
                    f
                    6
                    /
                    f
                    ≤
                    -
                    0.52
                
            ;                 
                    0.01
                    ≤
                    (
                    R
                    3
                    +
                    R
                    4
                    )
                    /
                    (
                    R
                    3
                    -
                    R
                    4
                    )
                    ≤
                    2.27
                
            ; and                 
                    0.04
                    ≤
                    d
                    1
                    /
                    T
                    T
                    L
                    ≤
                    0.16
                
             where f6 denotes a focal length of the sixth lens; R11 denotes a curvature radius of an object-side surface of the sixth lens; R12 denotes a curvature radius of the image-side surface of the sixth lens; d11 denotes an on-axis thickness of the sixth lens; TTL denotes a total optical length from 
Specifically with respect to claim 14, none of the prior art either alone or in combination disclose or teach of the claimed optical system specifically including, as the distinguishing feature(s) in combination with the other limitations, further satisfying following conditions:                 
                    -
                    1.31
                    ≤
                    f
                    6
                    /
                    f
                    ≤
                    -
                    0.65
                
            ;                 
                    0.02
                    ≤
                    (
                    R
                    3
                    +
                    R
                    4
                    )
                    /
                    (
                    R
                    3
                    -
                    R
                    4
                    )
                    ≤
                    1.82
                
            ; and                 
                    0.06
                    ≤
                    d
                    1
                    /
                    T
                    T
                    L
                    ≤
                    0.13
                
            .
Specifically with respect to claim 15, none of the prior art either alone or in combination disclose or teach of the claimed optical system specifically including, as the distinguishing feature(s) in combination with the other limitations, further satisfying following condition:                 
                    1.45
                    ≤
                    f
                    12
                    /
                    f
                    ≤
                    11.10
                
            ; where f12 denotes a combined focal length of the first lens and the second lens.
Specifically with respect to claim 16, none of the prior art either alone or in combination disclose or teach of the claimed optical system specifically including, as the distinguishing feature(s) in combination with the other limitations, further satisfying following condition:                 
                    2.31
                    ≤
                    f
                    12
                    /
                    f
                    ≤
                    8.88
                
            .

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW Y LEE whose telephone number is (571) 272-3526.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.Y.L./Examiner, Art Unit 2872        

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872